Case 5:20-cv-00185-SMH-KLH Document 47 Filed 09/15/20 Page 1 of 1 PageID #: 151




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION


 CLARA FULLER, ET AL.                              CIVIL ACTION NO. 20-0185

 VERSUS                                            JUDGE S. MAURICE HICKS, JR.

 PETRO-CHEM OPERATING CO., INC.                    MAGISTRATE JUDGE HAYES


                                           JUDGMENT

         The Report and Recommendation of the Magistrate Judge having been

 considered, together with the written objections (Record Document 46) thereto filed with

 this Court, and, after a de novo review of the record, finding that the Magistrate Judge’s

 Report and Recommendation is correct and that judgment as recommended therein is

 warranted,

         IT IS ORDERED that the above-captioned case is hereby DISMISSED, without

 prejudice, for lack of subject matter jurisdiction. See Fed.R.Civ.P. 12(h)(3).

         IT IS FURTHER ORDERED that the Motion for Extension of Time (Record

 Document 43) is DENIED AS MOOT.

         THUS DONE AND SIGNED, in Shreveport, Louisiana, this 15th day of September,

 2020.
